Case: 13-12352   Date Filed: 02/24/2014   Page: 1 of 2


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12352
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:12-cr-00006-ACC-TBS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ORLANDO ISMAEL MUNIZ,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 24, 2014)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-12352     Date Filed: 02/24/2014   Page: 2 of 2


      Joseph R. Johnson, appointed counsel for Orlando Muniz, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Muniz’s conviction and sentence are AFFRIMED.




                                          2